Citation Nr: 1818732	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-26 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a temporary total disability rating prior to April 22, 2013, and after April 1, 2014.

2.  Entitlement to a rating in excess of 10 percent for a right ankle disorder prior to April 22, 2013, from April 1, 2014 to prior to July 27, 2015, and in excess of 20 percent from that date until September 14, 2017, and from January 1, 2018, onwards.

3.  Entitlement to a rating in excess of 10 percent for hepatitis C with a history of hepatitis B prior to December 18, 2013, and in excess of 40 percent thereafter.

4.  Entitlement to a rating in excess of 20 percent for right shoulder supraspinatus and subscapularis tendinopathy.

5.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the cervical spine with arthritis of C5-C7.

6.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for multiple joint arthritis, claimed as multiple joint pains.

7.  Entitlement to benefits for left lower extremity neuropathy, due to nerve ablation under 38 U.S.C. § 1151.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) from October 21, 2009, to prior to September 14, 2017.

9.  Entitlement to special monthly compensation (SMC) at the statutory housebound rate specified at 38 U.S.C. § 1114(s).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Friend


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 through May 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in various jurisdictions including Decatur, Georgia, Buffalo, New York, and Des Moines, Iowa.  Jurisdiction over the appeal is currently with the RO in Des Moines, Iowa.  

In October 2017, the Veteran testified at a hearing before the undersigned.  A hearing transcript is of record.  

During the Veteran's October 2017 hearing, the Veteran and her representative stated that they had filed a Notice of Disagreement for an earlier effective date claim for migraine headaches, but there had been no Statement of the Case issued.  However, a Statement of the Case was issued in January 2018.  As the Veteran has not yet filed a substantive appeal, VA Form 9, the Board declines to take jurisdiction over the matter at this time.

During the Veteran's appeal, the RO increased ratings of multiple disabilities.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

As noted in Bradley v. Peake, 22 Vet. App. 280 (2008), VA must consider a TDIU claim despite the existence of a schedular total rating because VA must award special monthly compensation (SMC) under 38 U.S.C. § 1114(s) if VA finds one or more separate disabilities support a TDIU rating independent of the disability rated at 100 percent.  With the award of increased ratings for a cervical spine disability, the Veteran is now in receipt of a total combined rating of 100 percent as of September 14, 2017.  Therefore, the issue on appeal has been recharacterized.

The issues of entitlement to an increased rating for a right ankle disorder, entitlement to benefits for left lower extremity neuropathy under 38 U.S.C. § 1151, and entitlement to SMC under 38 U.S.C. § 1114(s), are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is ineligible for a temporary total for convalescence before her April 22, 2013, surgery.

2.  After the Veteran's January 6, 2014, surgery, she did not require more than 3 months of convalescence.  

3.  Prior to December 18, 2013, the Veteran's hepatitis was characterized by fatigue and symptoms such as joint pain and nausea.

4.  From December 18, 2013, onwards, the Veteran's hepatitis infection has been characterized by fatigue, anorexia, arthralgia, right upper quadrant pain, and weight loss; however, hepatomegaly and incapacitating episodes have not been shown.

5.  During the appeal period, the Veteran's right shoulder disability has been characterized by limitation of motion at shoulder level.

6.  During the appeal period, the Veteran's cervical spine disability has been characterized by forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; ankylosis has not been shown.

7.  In July 2006, service connection for multiple joint arthritis, claimed as multiple joint pains, was denied; a notice of disagreement and/or new and material evidence was not submitted within one year of notice of that decision.  

8.  The evidence added to the record since the July 2006 decision does not include information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim, the absence of which was the basis of the previous denial of service connection for multiple joint arthritis, claimed as multiple joint pains.

9.  The Veteran's service-connected disabilities are sufficiently severe to inhibit her ability to obtain gainful employment as of November 17, 2010.

10.  From April 22, 2013 to prior to April 1, 2014, and from September 14, 2017, to prior to January 1, 2018, the Veteran has a service-connected disability rated as total and additional service-connected disabilities ratable at 60 percent or greater.


CONCLUSIONS OF LAW

1.  The criteria for a temporary total disability rating prior to April 22, 2013, and after April 1, 2014, have not been met.  38 U.S.C. §§ 1155, (2012); 38 C.F.R. § 4.30 (2017).

2.  The criteria for a rating in excess of 10 percent for hepatitis C with a history of hepatitis B prior to December 18, 2013, and in excess of 40 percent thereafter, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 7345-7354 (2017).

3.  The criteria for a rating in excess of 20 percent for right shoulder supraspinatus and subscapularis tendinopathy have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, DC 5201 (2017).

4.  The criteria for a 20 percent rating, but no more, for degenerative disc disease of the cervical spine with arthritis of C5-C7 have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, DC 5242 (2017).

5.  The July 2006 decision that denied the Veteran's claim for entitlement to service connection for multiple joint arthritis, claimed as multiple joint pains, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

6.  As the evidence received subsequent to the July 2006 decision is not new and material, the requirements to reopen the claim for entitlement to service connection for multiple joint arthritis, claimed as multiple joint pains, have not been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.102, 3.156 (2017).

7.  The criteria for entitlement to a TDIU have been met from November 17, 2010, until prior to September 14, 2017.  38 U.S.C. §§ 1155, 5103, (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, private treatment records, and medical examinations are associated with the claims file.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


Entitlement to a Total Rating Based on Convalescence

Under 38 C.F.R. § 4.30, a temporary total rating for convalescence will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge or outpatient release when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.  For purposes of this section, the major joints include the shoulder, elbow, hip, knee, ankle and, as is relevant here, the wrist.  38 C.F.R. § 4.45(f) (2017). 

Notations in the medical record as to a veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provision of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  Furthermore, the term "convalescence" does not necessarily entail in-home recovery.

The Veteran's claim on appeal contains assertions regarding an extension of a temporary total prior to an April 22, 2013, surgery, as well as after a 3 month period of convalescence for a January 6, 2014, surgery.  Each assertion will be addressed separately.

In a July 2014 statement, the Veteran asserts that she is entitled to an extension for a temporary total for convalescence for an April 22, 2013, surgery, back to the date she submitted her claim in July 2012.  However, the plain language of 38 C.F.R. § 4.30 requires that a temporary total rating for convalescence will be assigned from the date of hospital admission (emphasis added).  Although the Board recognizes the Veteran's complaint that she had to wait several weeks until her surgery was scheduled, there is no basis to assign a temporary total for a surgery prior to surgery.  Therefore, this part of the appeal for an extension of disability prior to April 22, 2013, must be denied.

The Veteran also requests entitlement to an extension for a temporary total for convalescence that was assigned for 3 months following a January 6, 2014 surgery.  Specifically, she requests an extension past the date of April 1, 2014.  However, the Board finds that this request must also be denied.  During an April 2014 follow-up medical appointment, the Veteran complained of pain that was 2/10 at rest and 5/10 with ambulation.  The physician noted that there was normal postoperative swelling and the neurovascular was examination was stable.  There were no open wounds or sores.  Importantly, the physician noted overall improvement since the previous visit and concluded that the Veteran's range of motion was at least 90-95 percent normal.  The Board concludes that the Veteran's positive progression when combined with her almost-normal range of motion do not indicate a continued need for a temporary total rating.  Therefore, this part of the appeal for an extension of disability after April 1, 2014, must be denied.

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2017); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2017).

Hepatitis C with a History of Hepatitis B

The Veteran has filed a claim for an increased rating for her hepatitis C with a history of hepatitis B disability.  She is currently assigned a 10 percent rating prior to December 18, 2013, and a 40 percent rating thereafter, under 38 C.F.R. § 4.71a, DC 7345-7354 (2017).  As the Veteran's hepatitis B is inactive, the Board agrees that the rating criteria for hepatitis C are appropriate.  The Board has determined that higher ratings for either period are not warranted.

Hepatitis C with daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period, is rated 20 percent disabling. 

Hepatitis C with daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period, is rated 40 percent disabling. 

Hepatitis C with daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12- month period, but not occurring constantly, is rated 60 percent disabling.
38 C.F.R. § 4.114, DC 7345.

With regards to prior to December 18, 2013, the Veteran's hepatitis C was manifested by mild symptoms that best approximate the 10 percent criteria.  Specifically, in a May 2012 statement, the Veteran reported fatigue, muscle and joint pain, loss of appetite and nausea, and progressive liver damage.  Although the Veteran has a nursing education and is qualified to make some determinations, there is no evidence in the file of progressive liver damage.  If she had progressive liver damage, the Board would not expect her to have a normal liver in a July 2013 ultrasound.  In a June 2013 medical visit, she denied symptoms other than fatigue.  Additionally, in a July 2013 medical visit, she denied associated pain, nausea, vomiting, jaundice, heartburn, dysphagia, decreased appetite, or unintentional weight loss.  


Even accepting the Veteran's report of symptoms, there was no dietary restrictions or continuous medications required.  Furthermore, there was no presence of debilitating episodes, much less episodes of a total duration of at least 2 weeks within the previous 12 months.  Therefore, the Board finds that a rating in excess of 10 percent is not warranted during this time period.  In making this determination, the Board acknowledges the Veteran's statements during the hearing that before 2014, she had fatigue as well as intermittent nausea or vomiting.  However, the Board finds that the Veteran's contemporaneous statements are more probative than a reported history.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

With regards to the period since December 18, 2013, the Board finds that a rating in excess of 40 percent is not warranted.  At the December 2013 VA examination, she reported daily fatigue, anorexia, arthralgia, right upper quadrant pain, and weight loss.  These serious symptoms led to the assignment of the 40 percent rating.  However, the Veteran's hepatitis infection has not been characterized by symptoms approximating a 60 percent rating.  Specifically, the Veteran has not exhibited hepatomegaly.  Additionally, by her next VA examination in July 2015, the only symptom attributable to her condition was fatigue.  The examiner also concluded that the Veteran's condition did not impact her ability to work.  Finally, in a March 2017 VA examination, the examiner noted symptoms of easy fatigability, diffuse musculoskeletal pain, and symptoms approximating Gastroesophageal reflux disease (GERD).  Nevertheless, throughout the entire appeal period, she did not require continuous medication for her condition.  She was not anemic and had no resulting recurring infections attributable to her hepatitis.  Neither the Veteran nor the examiners described incapacitating episodes that would have a total duration of at least 6 weeks during the previous 12 month period.  As a result, the Board finds that a rating in excess of 40 percent is not warranted.

Right Shoulder

The Veteran is seeks a rating in excess of 20 percent for right shoulder supraspinatus and subscapularis tendinopathy.  She currently receives her rating under 38 C.F.R. § 4.71a, DC 5201.  Initially, the Board notes that ankylosis (DC 5200), impairment of the humerus (DC 5202), and impairment of the clavicle or scapula (DC 5203) have not been shown.  In order to warrant a rating in excess of 20 percent for limitation of motion of her right shoulder, which is the Veteran's major extremity, the evidence must show limitation of motion to midway between side and shoulder level (30 percent under DC 5201).  38 C.F.R. § 4.71a (2017).

The Board finds that a rating in excess of 20 percent is not warranted.  In a May 2015 statement, the Veteran asserts that the limited movement of her arm at shoulder level is documented.  She also reported limited range of motion depending on the use of the shoulder and pain.  Even when accepting the Veteran's statement, she only demonstrates limitation of motion at shoulder level, which is the necessary criterion that provides her currently assigned 20 percent rating.  Other recorded symptoms during the rest of the appeal period are in similar agreement.  In January 2011, soon after a body surfing accident in the ocean, she complained of difficulty with overhead movements with the worse pain below shoulder height.  Nevertheless, she exhibited active elevation to 145 degrees and passive elevation to 160 degrees, far above the height at which she would qualify for a higher rating.  In a February 2015 VA examination, she described difficulty lifting heavy options.  She also reported a dull achiness in the front of her shoulders with lifting out and way from her body.  However, she was still able to exhibit 120 degrees of flexion and abduction along with external/internal rotation of 90 degrees.  There was no crepitus and normal muscle strength.  In a May 2016 medical visit, she showed an even fuller range of motion.  The medical provider noted "improved comfort" through her range of motion with active elevation to approximately 170 degrees and abduction to 165 degrees.  Therefore, as the Veteran's measurements do not approximate or nearly approximate the limitation of motion between side and shoulder level, a 30 percent rating is not warranted.

Cervical Spine

The Veteran currently receives a 10 percent rating for her cervical spine disorder under 38 C.F.R. § 4.71a, DC 5242.  Under DC 5242,
* A 20 percent rating is warranted when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
* A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less; or favorable ankyloses of the entire cervical spine.
38 C.F.R. § 4.71a, DC 5242.

After consideration of the evidence of record, the Board has determined that a 20 percent rating is appropriate throughout the appeal period.  During the February 2012 VA examination, which is the earliest VA examination during the appeal period, the Veteran exhibited forward flexion of the cervical spine of 35 degrees after accounting for repetitive motions.  The Veteran exhibited the same amount of forward flexion at her February 2015 and November 2016 VA examinations.  These measurements are consistent with other reports in the medical record noting that the Veteran's cervical spine movements were restricted to as much as 50 percent of what it normally would be.  However, the Board has determined that a rating in excess of 20 percent is not warranted.  At no time during the appeal period did the Veteran exhibit forward flexion of the cervical spine that was 15 degrees or less, even after accounting for painful motion.  Additionally, the Veteran does not contend, and the examiners did not note, that the Veteran suffers from ankylosis of the cervical spine.  Therefore, a 20 percent rating, but no more, is appropriate for the Veteran's cervical spine disability.  

Next, when evaluating the extent of the Veteran's spine disorder, the Board is required to consider whether a separate evaluation is warranted for any associated neurological abnormality including, but not limited to, bowel or bladder impairment, neurological impairment in the extremities or other such disorders, which are to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a) (2017), General Formula, Note 1.  Here, the December 2015 VA examiner diagnosed the Veteran with radiculopathy of the right upper extremity.  As a result, during the appeal, the Veteran was service-connected for radiculopathy with a 40 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 8610 (2017).  Because the Veteran has not specifically disagreed with such rating, it is not an issue on appeal before the Board at this time.  Tyrues v. Shinseki, 23 Vet.App. 166, 176 (2009).  Additionally, the Board notes that February 2012, February 2015, and November 2016 VA examiners all came to the same conclusion that the Veteran does not have radiculopathy of the left upper extremity.  Therefore, no additional rating is appropriate.

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that her disabilities are worse than the ratings she currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses, she is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities have been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C. § 5103A (eliminates the concept of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low, and consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied.  Rather, consideration should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

In this case, the Veteran has previously filed a claim and has been denied service connection for multiple joint arthritis, claimed as multiple joint pains.  The Board finds that new and material evidence has not been added to the record with regards to the claim.  The Veteran's claim was denied in a July 2006 rating decision.  A review of that rating decision reveals that at the time, VA declined to grant service connection because the record failed to show that the Veteran's multiple joint arthritis had a nexus with military service.  She did not appeal that decision within one year, nor did she submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of the claim.

Since the last final denial, additional medical records have been added to the record.  However, the evidence added to the record does not serve to demonstrate any incident in service or relationship to service.  Even if a piece of medical evidence references arthritis, such evidence does not contain suggestions of a relationship between her multiple joint arthritis and military service.  While the Veteran testified regarding her multiple joint arthritis during her October 2017 hearing, these statements described current symptoms, but not how her arthritis is related to service.  Therefore, the Board finds that reopening the Veteran's multiple joint arthritis, claimed as multiple joint pains, is not warranted at this time.

TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).  This is so provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

The veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In the present case, the Veteran is service-connected for posttraumatic stress disorder (PTSD) with depressive disorder, hepatitis C with a history of hepatitis B, radiculopathy of the right upper extremity, chronic migraines, a right shoulder disability, a right ankle disability, degenerative disc disease of the cervical spine, surgical scars associated with the right ankle surgery, cryoglobulinemia, and allergic rhinitis.  As a result, the Veteran receives at least an 80 percent rating since November 2010.  Based on these combined totals, the Veteran meets the schedular criteria for a TDIU since November 17, 2010.  The Veteran has asserted that she became unemployable on October 21, 2009.  As the Board cannot grant extraschedular TDIU in the first instance, the Board will also address whether the Veteran's claim should be remanded for consideration of extraschedular TDIU prior to that date.  

Initially, the Board notes that the Veteran received total ratings for convalescence from April 22, 2013 to prior to April 1, 2014, and from September 14, 2017, to prior to January 1, 2018.  The Board's analysis during these time periods takes into account the fact that the Veteran's right ankle cannot be considered in the TDIU analysis.  The question during these time periods is whether the Veteran's other service-connected disabilities are sufficient to cause her to be unemployable.  As noted previously, the time period since September 14, 2017, is not on appeal as the Veteran receives a 100 percent total combined rating as of that date.

The Board concludes that the Veteran should receive a TDIU from November 17, 2010, until prior to September 14, 2017.  However, a TDIU from October 21, 2009, to prior to November 17, 2010, is not warranted.

The Veteran has asserted that she became unemployable on October 21, 2009.  Prior to November 17, 2010, the Veteran was not service-connected for PTSD with depressive disorder, radiculopathy of the right upper extremity, a right shoulder disability, degenerative disc disease of the cervical spine, scarring, cryoglobulinemia, and allergic rhinitis.  During this period, the Veteran received a 10 percent rating for hepatitis, 30 percent rating for chronic migraines, and a 10 percent rating for a right ankle disability.  As a result, she had a 40 percent combined disability rating, which falls far short of the ratings necessary for schedular TDIU.  Nevertheless, the Board has considered whether referral for extraschedular TDIU is appropriate.  The Board does not find that the Veteran has been unemployable prior to November 17, 2010.  

In September 2010, the Veteran's hepatitis was determined to be chronic with minimal activity and no fibrosis.  There is no medical evidence demonstrating hepatitis of a greater severity during this time period.  With regards to the Veteran's chronic migraines, the Veteran was had a history of migraines that were treated with a 2006 cervical nerve block.  However, she denied having any headaches in August 2009 and March 2010.  The Veteran's ankle disability was not nearly as severe as it has been since after 2010.  For example, in March 2010, the Veteran exhibited full range of motion, adequate strength, and no edema in her lower extremities.  In fact, it wasn't until July 2012 that she first reported ankle pain.  In a statement that same month, she specifically stated that she injured her ankle on June 15, 2012.  Therefore, without a demonstration that the Veteran's mild disabilities during this time period would cause her to be unemployable, a TDIU is denied prior to November 17, 2010.

The Board concludes that the Veteran's service-connected disabilities are sufficient to cause her to be unemployable since November 17, 2010, to include the periods of time when she received a temporary total for her ankle.  The Board notes that the Veteran has worked in positions including a sales representative nurse consultant, an account sales representative for skin health, a president of a small medical business, and a clinical nurse consultant.  Her many physical ailments would completely prevent her from conducting physical work.  In her most recent position as a sales representative nurse consultant, she had to travel and drive.  Although the company accommodated her to a certain extent, her severe migraines and pain from her service-connected disabilities caused her to miss a lot of work.  Her ailments would also greatly impair her ability to perform sedentary work.  For example, during a November 2016 VA examination, she reported headaches 1 to 2 times per week of a moderate to severe severity.  Additionally, each headache would last on average 6 to 8 hours.  The Veteran asserts, and the Board agrees, that such migraines would make even sedentary work very difficult.  At the same time, her cervical spine condition causes severe discomfort.  As noted by a February 2012 VA examiner, the Veteran suffers from severe flare-ups for hours every 2 to 3 weeks that are set off by a wide variety of instances that include prolonged walking/standing/positioning.  Therefore, even if she sat down to work at a computer, she still would be unable to concentrate on her work without neck symptoms.  Finally, the Veteran's ankle disability has clearly been debilitating to the Veteran in this time period.  She has had 3 ankle surgeries with little demonstrated success.  In the time periods other than the weeks or months immediately after surgery, she reported right ankle pain on numerous occasions.  For example, prior to her April 2013 surgery, she received hydrocodone for severe pain.  The limitations caused by the Veteran's right shoulder disability and hepatitis infection only further serve to confirm the Board's conclusions.  After considering the Veteran's work history and the impairment caused the Veteran's service-connected disabilities, the Board concludes that TDIU is warranted since November 17, 2010 until prior to September 14, 2017.


ORDER

A temporary total disability rating prior to April 22, 2013, and after April 1, 2014, is denied.

A rating in excess of 10 percent for hepatitis C with a history of hepatitis B prior to December 18, 2013, and in excess of 40 percent thereafter, is denied.

A rating in excess of 20 percent for right shoulder supraspinatus and subscapularis tendinopathy is denied.

A 20 percent rating, but no more, for degenerative disc disease of the cervical spine with arthritis of C5-C7 is granted, subject to the regulations governing the payment of monetary benefits.

New and material having not been submitted, the application to reopen a previously denied claim for entitlement to service connection for multiple joint arthritis, claimed as multiple joint pains, is denied, and the claim is not reopened.

Entitlement to a TDIU is established from November 17, 2010, until prior to September 14, 2017, subject to the regulations governing the payment of monetary benefits.


REMAND

The Veteran seeks a rating in excess of 10 percent for a right ankle disability as well as service connection for left lower extremity neuropathy due to nerve ablation under 38 U.S.C. § 1151.  Additionally, the issue of SMC has been raised by the record.  

With regards to the right ankle disorder, the Board notes that the Veteran has been granted temporary totals for convalescence on multiple occasions.  As a result, the appeal period must exclude these times.  The issue has been recharacterized appropriately.

The Veteran most recently underwent right ankle surgery in September 2017.  She attended a VA examination in November 2017, only 2 months after her surgery.  At that time, she reported that she entered physical therapy the week before and was constantly using crutches and an immobilization boot as well as occasionally using a wheelchair.  The examination was too close in time to her surgery to determine the current status of her right ankle.  As a result, she should be scheduled for a new VA examination to evaluate the severity of her ankle disability.  Therefore, this matter is remanded in order to provide the Veteran with an additional VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regards to the Veteran's 38 U.S.C. § 1151 claim, the Board has determined that there is insufficient evidence in the record to make a determination.  The Veteran asserts that a 2003 nerve ablation procedure has caused increased weakness in her left leg.  However, the claims file is missing records which relate directly to the nerve ablation.  Specifically, records documenting the surgery, including the waiver for the procedure, are missing.  Therefore, the issue will be remanded to locate the appropriate records and readjudicate the claim.

Finally, under 38 U.S.C. § 1114 (s), SMC based on housebound status is payable where a veteran has a single service-connected disability rated as 100 percent disabling and either additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems or is otherwise "permanently housebound" by reason of such disability or disabilities.  Based on the Veteran's disability ratings, which may warrant SMC, however, declines to adjudicate this claim in the first instance.  In any event, a decision as to SMC is potentially premature at this point and is remanded as inextricably intertwined with the other issues being remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in Cedar Rapids since July 2016, as well as from any VA facility from which the Veteran has received treatment.  If the Veteran has received additional private treatment, she should be afforded an appropriate opportunity to submit them.

2.  Obtain all treatment records regarding the Veteran's 2003 nerve ablation, including any waiver.  If the records cannot be located, a statement in the record documenting attempts to obtain the information should be submitted.

3.  Schedule the Veteran for a VA examination for her ankle disability to determine its current severity.  The complete file should be made available to the examiner selected to conduct the examination.  The examiner should conduct a complete examination of the Veteran, and include a detailed description of the following:

A description of the right ankle disability, to include a description of any existing symptoms such as pain, weakness, fatigability, or incoordination.  The examiner should also state whether the Veteran has ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of os calcis or astragalus, and whether she has underwent an astragalectomy.

The examiner should address in detail the additional functional impairment and range of motion loss due to factors such as pain, weakened movement, excess fatigability, incoordination, and flare-ups.  The examiner must estimate any additional loss of motion to the best of his or her ability.

4.  Furnish the Veteran a Statement to the Case that addresses the issue of entitlement to a special monthly compensation.  The issue should be returned to the Board only if the Veteran perfects a timely appeal in accordance with 38 U.S.C. § 7105 (2012).

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims on appeal in light of all the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


